ACCEPTED
                                                                                                               03-15-00455-CV
                                                                                                                       6419258
                                                                                                    THIRD COURT OF APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                                         8/10/2015 10:23:03 AM
                                                                                                             JEFFREY D. KYLE
                                                                                                                        CLERK
                                        CAUSE NO. 03-15-00455-CV

      SCOTT P. OGLE,                                 §                           COURT OF APPEALS
                                                                                     RECEIVED IN
          Appellant,                                 §                         3rd COURT OF APPEALS
                                                     §                              AUSTIN, TEXAS
                                                     §                         8/10/2015 10:23:03 AM
      vs.                                            §                  THIRD JUDICIAL
                                                                                   JEFFREYDISTRICT
                                                                                            D. KYLE
                                                     §                                  Clerk
                                                     §
      MAELI HECTOR, A/K/A MAELI                      §
      ARELLANO, A/K/A MAELI                          §
      JOHNSON,                                       §
          Appellee.                                  §                               STATE OF TEXAS


                APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

              COMES NOW, Scott P. Ogle, Appellant herein, requesting a forty-five (45) day extension

      to file his Appellant’s Brief.

              Appellant seeks a forty-five (45) day extension. In the past thirty (30) days, Appellant has

      prepared for several pretrials/trials, tried two cases, attended several depositions, and prepared for

      two cases set for trial in the next two (2) weeks. While significant time has been spent on this

      brief, Appellant respectfully requests a forty-five (45) day extension so that justice may be done.

                                                            Respectfully submitted,

                                                            LAW OFFICE OF SCOTT OGLE
September 25, 2015
                                                            By: _/s/_Scott Ogle
                                                            Scott Ogle
                                                            State Bar No. 00797170
                                                            2028 W. Ben White Blvd.
                                                            Austin, Texas 78704
                                                            Telephone: (512) 442-8833
                                                            Facsimile: (512) 442-3256
                                                            soglelaw@peoplepc.com
                                 CERTIFICATE OF CONFERENCE

        I certify that I attempted to confer with opposing counsel and opposing counsel has not

agreed to this Motion.



                                                             _/s/Scott Ogle
                                                             Scott Ogle




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been delivered

to all counsel of record in accordance with the Texas Rules of Civil Procedure, on this the 10th day

of August, 2015.


       Paul Batrice
       Law Office of Paul Batrice
       1114 Lost Creek Blvd., Suite 440
       Austin, Texas 78746
       Via email: paul@batricelawfirm.com
       Via facsimile: (512) 600-0217



                                                             _/s/Scott Ogle
                                                             Scott Ogle